NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted May 5, 2010*
                                    Decided May 6, 2010

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             JOHN L. COFFEY, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09-3520

KEITH BILLINGSLEY,                                   Appeal from the United States District
     Petitioner-Appellant,                           Court for the Southern District of Indiana,
                                                     Evansville Division.
       v.
                                                     No. 3:09-cv-00029-RLY-WGH
GILBERT PETERS, Superintendent,
Branchville Correctional Facility,                   Richard L. Young,
      Respondent-Appellee.                           Chief Judge.

                                          ORDER

        Keith Billingsley appeals from the denial of his petition for a writ of habeas corpus,
see 28 U.S.C. § 2254, in which he challenged the constitutionality of his prison disciplinary
proceeding. We affirm.

      A disciplinary hearing board at the Branchville Correctional Facility in Indiana
found Billingsley guilty of battery after a prison law librarian saw him “interlocked in a


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. A PP. P.
34(a)(2)(B).
No. 09-3520                                                                               Page 2


physical altercation” with another prisoner, Bruce Courtois. The board sanctioned
Billingsley with 6 days of disciplinary segregation and stripped him of 120-days’ earned
credit time. Billingsley appealed to the facility’s assistant superintendent, asserting that the
board improperly refused to produce “count letters” (specifying when prisoners were
authorized to visit the law library), denied his request to exclude from the panel one board
member who had direct knowledge of the altercation, and rejected his defense of self-
defense. The assistant superintendent found no substantive basis for relief and denied the
appeal. Billingsley’s subsequent appeal to the Indiana Department of Corrections’ final
reviewing authority was similarly denied.

        In his petition to the district court, Billingsley renewed his allegations that the board
wrongly denied him access to the count letters and improperly treated his self-defense
argument as an admission of guilt. The court denied the petition, finding that the count
letters were not relevant to the board’s decision and that the board was entitled to reject
self-defense as a complete defense in a prison disciplinary proceeding.

        On appeal Billingsley does not challenge the district court’s rulings on the count
letters or the self-defense claim and instead raises for the first time an equal protection
claim that the board singled him out for punishment because he is African-American. He
argues that the board acted with racial animus when it sanctioned him for committing
battery, yet dismissed the same battery charge against Courtois, who Billingsley says is
white.

         “Claims not made in the district court in a habeas petition are deemed waived and
cannot be raised for the first time on appeal.” Johnson v. Hulett, 574 F.3d 428, 432 (7th Cir.
2009). Billingsley never mentioned race in his petition, let alone his administrative appeals.
It is true that his § 2254 petition invoked equal protection in general terms—alleging that
the board punished only him and not his rival in the altercation—but nowhere in his
petition did he ever suggest that this difference in treatment was based on race. As
Billingsley presents no other ground for relief, the denial is

                                                                                  AFFIRMED.